





Exhibit 10.40




October 6, 2014


Mr. Steven Fasman
2 Griffen Drive
Larchmont, New York, 10538






Dear Steven:


Congratulations on your offer of employment! Catalent is the leading provider of
advanced delivery technologies and development solutions for drugs, biologics
and consumer health products. We take great pride in hiring executives who have
talent, drive and commitment, and we are extremely delighted to have you join
our team.


Attached is important information about our organization, your individual
position, benefits and rewards. I encourage you to thoroughly review all
materials and contact me with questions.


I am pleased to confirm in writing our offer of employment to you. The major
provisions of your offer are:




1.
Position: Your position is Senior Vice President and General Counsel reporting
directly to me. As the Senior Vice President and General Counsel, you will also
be a member of Catalent’s Executive Leadership Team and will be located at our
Somerset, NJ office.



2.
Pay: Your base bi-weekly rate of pay will be $19,230.77 (annualized to
$500,000.00). The official Catalent workweek starts on Monday and runs through
Sunday. Catalent employees are paid every other Friday, one week in arrears
according to the payroll schedule included in your packet.



3.
Performance: Your performance and merit reviews will follow the standard annual
review calendar for Catalent.



4.
Rewards: Catalent is pleased to offer a comprehensive, competitive compensation
program that rewards talented employees for their performance.



a.
You will be eligible for participation in our short-term incentive plan, which
we call our Management Incentive Plan (MIP). Your target incentive for fiscal
year 2015 (July 1, 2014 - June 30, 2015) will be 75% of your annual base salary.
Annual bonus payments are determined based upon the achievement of specific
financial and management objectives. This will be explained to you in more
detail when you come on board, but I am glad to answer any questions you may
have in the interim.



b.
You will be eligible for our health, life, disability and 401(k) retirement
savings plans on your first day of employment. You will receive more information
on these benefits during your new hire orientation.



c.
You will be eligible to participate in Catalent’s Deferred Compensation Plan
that enables you to save over the IRS limits in the qualified 401(k) plan.
Complete details on the features of this plan and how to enroll will be mailed
to your home.



d.
In recognition of your leadership position, you will be recommended to receive
an annual Long-Term Incentive Plan (LTIP) Grant equal to 100% of your base
salary. Since LTIP grants have equity components, your grant






--------------------------------------------------------------------------------





is subject to the approval of the Compensation Committee of Catalent’s Board of
Directors. The Committee meets various times during each fiscal year. The
complete terms and conditions of the Plan, including the equity components and
related award agreements, which contain certain restrictive covenants, will be
provided to you once the grant has been approved.


e.
The Total Direct Compensation which includes your base salary, annual Management
Incentive Plan bonus at Target and annual Long Term Incentive grant at Target is
$1.375m.



5.
Severance: A separate severance agreement letter will be provided to you to
reflect a severance benefit equal to your annual base salary and MIP target
bonus subject to the terms of the agreement.



6. Paid Time Off: Upon joining Catalent you will receive seven (7) paid company
holidays (New Years Day, Memorial Day, Independence Day, Labor Day, Thanksgiving
Day and the day following, and Christmas Day). You will also be eligible to
receive up to 26 days of PTO each year. For 2014, this will be prorated based
upon your start date. PTO includes vacation, sick and personal days, all of
which need to be used during the 2014 calendar year as we do not permit carry
over, unless lawfully required.


7. Screening: The company paid drug screen must be completed within three
business days of acceptance of this offer, with acceptable results.  A chain of
custody form, required for your drug screen, will be sent to you via e-mail by
our vendor with information on how to complete the drug screen.  The e-mail will
also contain contact information for the nearest testing facility to your home
address.  Be sure to bring a printed copy of the e-mail along with a government
issued photo ID to the facility in order to process your drug screen.


8. Terms: Notwithstanding anything to the contrary herein, employment with
Catalent is not for any definite period of time and is terminable, with or
without notice, at the will of either you or the company at any time for any
reason. There shall be no contract, express or implied, of employment.


9.
Confidentiality: Catalent does not hire people for the purpose of acquiring
their current or former employer’s trade secrets, intellectual property, or
other confidential or proprietary information, and Catalent does not want access
to any materials containing such information.  Consequently, any documents,
computer discs, etc. containing any such information should be returned to your
current or former employer, and in no case may such information be brought to,
or used, at Catalent.



10.
Ethics: As a company founded on a core set of values, you will be provided with
Catalent’s Standards of Business Conduct and be prepared to sign a letter of
compliance. You also represent that there is nothing that will prevent you from
performing the role and duties commensurate of Senior Vice President and General
Counsel with global responsibilities.



11.
Orientation: Orientation for new hires is conducted monthly at the Somerset
facility. We will work out a mutually agreeable day and time for your
orientation to receive information about the benefits program, as well as
technology training. The Immigration Reform and Control Act of 1986 require
employers to verify the employment eligibility and identity of all new
employees. In accordance with this Act, please bring the appropriate identifying
documents with you on your first day of employment. A sample copy of the I-9
form including a list of accepted documentation of proof of work authorization
is attached in this offer packet for your review. You do not need to complete
this form now, but will be asked to complete it on your first day of employment.
Typical identification items include your driver’s license and social security
card.



12.
Start Date: Your first day of employment will be October 14, 2014.



Your agreement to the terms of this letter supersedes any other oral or written
agreement or understanding you have with the Company (including any predecessor
entity) regarding your eligibility for rewards and benefits. As mentioned above,
please scan and email a signed copy of this offer to Anna Murray at
anna.murray@catalent.com. Please sign





--------------------------------------------------------------------------------





below your agreement to the terms of this letter. If you have any questions,
please feel free to call me at 732-537-6401 or Lance Miyamoto at 732-537-6147.


We look forward to you joining the team!


Sincerely,




John Chiminski
President and Chief Executive Officer,
Catalent Pharma Solutions, Inc.


Enclosures                     
                
cc: Lance Miyamoto




I accept the above offer of employment:






__________________________________________________    __________________
Steven Fasman                            Date





